                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANTHONY CRAWFORD, and                           )
    HOWARD TESSMAN,                                 )
                                                    )
          Plaintiffs,                               )
                                                    )     Case No. 3:18-cv-1067-DWD
    vs.                                             )
                                                    )
    SALVADOR GODINEZ,                               )
    TY J. BATES,                                    )
    RANDY DAVIS,                                    )
    NORMAN SUITS, and                               )
    JAMES BARNARD,                                  )
                                                    )
          Defendants.                               )

                                  MEMORANDUM & ORDER

DUGAN, District Judge:

          Plaintiffs Anthony Crawford and Howard Tessman bring Eighth Amendment

conditions-of-confinement claims against Defendants, alleging that the conditions they

suffered at the Dixon Springs Impact Incarceration Program violated their constitutional

                                                                                      1   The

motion is fully briefed and ripe for decision. (Docs. 74 & 80) For the following reasons,

the motion is due to be granted in part and denied in part.

                                 I. FACTUAL BACKGROUND

          In September 2010, Crawford was sentenced to a four-year term of imprisonment




1All record citations refer to the document and page nu
system.
release with the option of participating in

Program to receive a sentence reduction. (Doc. 74-11) Crawford chose to participate in

the Dixon Springs program and was placed there from December 7, 2010, to April 6, 2011.

(Docs. 74-1 & 74-14) In April 2012, Tessman was sentenced to a five-year term of

imprisonment in IDOC. (Doc. 74-13) He also chose to participate in the Dixon Springs

program and was placed there on September 2, 2012 but left four days later. (Docs. 74-2

& 74-15) Plaintiffs had the option to leave Dixon Springs at any time, but if they did so

before they completed 120 days there, they would have to serve the remainder of their

original sentence. (Docs. 74-10 at 27; 74-15)

       Dixon Springs is a satellite facility of the Vienna Correctional Center and houses

302 inmates. (Doc. 74-9 at 4) According to the Inmate Orientation Manual, the primary

goal of Dixon Springs

       is to promote lawful behavior in youthful offenders who are incarcerated
       for the first time, by providing a structured, specialized, program that
       develops responsibility, self-esteem, and positive self-concept while also
       addressing the underlying issues that often lead to criminal behavior. To
       accomplish this goal, the Impact Incarceration Program has designed a
       strict system of discipline.

(Doc. 74-9 at 8) The manual describes possible punishments for rules infractions, which

include verbal counseling, various types of additional exercise, and a demerit system.

                                  entry to the program, inmates must sign a consent form



training and labor, military formation and drills, regimented activities, uniformity of

dress and appearance, [and] that privileges including visitation, commissary, receipt and


                                                2
retention of property and publications and access to television, radio, and a library will



                                                                        bsite describes Dixon

Springs as a boot camp that prov                                        Dixon Springs Impact

Incarceration    Program       (IIP),    Illinois       Department       of     Corrections,

https://www2.illinois.gov/idoc/facilities/Pages/dixonsprings.aspx (last accessed on

                                                    the inmates an experience similar to that

of old-fashioned military basic training, in which harsh regimentation, including drill-

sergeant abuse by correctional officers, is used to break down and remold the character

                Wittmer v. Peters

units must continue to develop self-discipline in their [participants]. Self-discipline

begins early in boot camp by ensuring that the training center cadre maintains total

                                                                   An Overview of Boot Camp

Goals, Components, and Results, in Correctional Boot Camps: A Tough Intermediate

Sanction 17, 19 (Doris L. MacKenzie & Eugene E. Hebert eds., 1996). Many of the aspects

of military basic training were described in

       Crawford recalls starting his day at Dixon Springs by being awakened and

standing in front of his bunk dressed only in his boxers. (Doc. 74-10 at 32) Then the

inmates would exercise and eat breakfast.

every day outside regardless of weather. (Doc. 74-10 at 152) The officers made the inmates

perform an exercise that required them to stand in front of a wall with their hands raised

in the air for an indeterminate amount of time, sometimes more than 30 minutes and

                                               3
sometimes outside wearing only their underwear. (Doc. 74-10 at 154) Crawford testified

that they would be required to exercise outside in the cold and snow and that his fingers

would become numb. (Doc. 74-10 at 58) None of the sessions lasted more than an hour.

(Doc. 74-10 at 59)

       After morning exercises, the inmates would be released by groups to use the

bathroom. (Doc. 74-10 at 32) According to Crawford, if a tough officer was monitoring

bathroom use, he might get only two or three minutes to shave, brush his teeth, and use

the toilet. (Docs. 74-10 at 33; 74-18 at 44) Crawford testified that Defendant Barnard, a

corrections officer at Dixon Springs, would give the inmates from two and a half to four

minutes to defecate in the bathroom. 2                                   of the inmates in a group

did not finish in time, then the guards would punish that inmate and his group with extra

exercise. 3 (Doc. 74-10 at 34) Officers sometimes withheld mail as a form of punishment.

(Doc. 74-10 at 166)

       Typically, inmates would be permitted to use the bathroom four times a day, once

after each exercise session and once after showering at night. (Doc

inmate asked to use the bathroom outside of those times, the officers would give the

inmate permission but would also punish the inmate with additional exercise. (Doc. 74-




2




deciding summary judgment, the Court infers that al

3Barnard testified that generally more time would be given to an inmate who needed more time to finish
using the bathroom. (Doc. 74-8 at 29)

                                                  4
                                                           defecated on themselves because they

were denied permission to use the bathroom. (Doc. 74-10 at 108). If that happened, they

would not be given permission to change clothes. (Doc. 74-

urinated on himself once for that reason. (Doc. 74-10 at

came when he was working in the kitchen, where he was able to use the bathroom

                                                        e Dixon Springs manual requires that the

inmates brush their teeth after every meal (Doc. 74-9 at 12), but the officers often did not

let them do so. (Doc. 74-10 at

minutes to shower at night. (Doc. 74-10 at 95)

        Often, some of the showerheads did not work, so there would be nine or ten

inmates crowded together to use the functioning showerheads. 4

The drains did not work well, so the showers had five to six inches of standing water and

urine. (Docs. 74-10 at 100; 74-18 at 42) The drains were never fixed while Crawford was

at Dixon Springs. (Doc. 74-10 at 127) Crawford believes that the fungal infections on his

feet are due to the dirty shower water. (Doc. 74-10 at 102) The toilets had fecal stains on

the seats and there were urine and toilet paper on the floor of the bathrooms. (Doc. 74-10

at 105) At one point during Cr                                          ngs, three urinals were not

working but took over a month to be repaired. 5 (Doc. 80-2 at 62) Crawford estimates that

they were allotted about one roll of toilet paper a week. (Doc. 74-10 at 106) Sometimes


4 Barnard testified that showerheads and toilets were repaired within a reasonable amount of time. (Doc.
74-8 at 18)
5 Plaintiffs cite several other work orders that show toilets, urinals, and showerheads were often broken

but took an excessively long time to repair. (Doc. 80 at 20) However, most of these work orders were filed
and completed when neither Crawford nor Tessman were present at Dixon Springs.

                                                    5
Crawford and other inmates would tell some of the officers about the broken toilets or

showerheads but avoided telling certain officers for fear of punishment. (Doc. 74-17 at



           The inmates were provided with three meals a day. (Doc. 74-10 at 44) Crawford

testified that some of the meals were heavily seasoned to cover the taste of the spoiled

food. (Doc. 74-10 at 140) Crawford reports that other inmates sometimes vomited onto

their food trays. (Doc. 74-10 at 141) He had diarrhea once or twice after eating the food

(Doc. 74-17 at 123) The officers had different, better food. 6 (Doc. 74-10 at 147) Tessman

testified that he had spoiled milk on one occasion and noticed that other inmates had

something wrong with their                                                   ssman experienced diarrhea

during and immediately after leaving Dixon Springs. (Doc. 74-18 at 54) Crawford testified

that Barnard and other officers would make them eat quickly in about six or seven

minutes, sometimes while standing up with one hand behind their back. (Doc. 74-17 at

79)

           Upon arriving at Dixon Springs, Crawford received two pairs of pants, two blue

shirts, a pair of boots, a winter hat, a baseball hat, three pairs of socks, three pairs of

underwear, three undershirts, a jacket, and a sweatshirt and sweatpants. (Doc. 74-10 at

                                          oots had holes in them and were too small. (Docs. 74-10

                                              also had holes in them. (Doc. 74-10 at 144) Often,




6   Barnard testified that officers ate the same food as inmates most of the time. (Doc. 74-8 at 24)

                                                         6
three pairs of socks total and only one pair of boots.

underwear had stains. (Docs. 74-10 at 114; 74-18 at 55)

        The inmates were not permitted to wear their sweatpants to bed. (Doc. 74-10 at 50)

At night, it was sometimes extremely cold because Barnard or another officer would leave

a window open or leave fans on, even in

Crawford and others could see their breath at night in the dormitory. (Doc. 74-10 at 120)

However, the inmates were not permitted to adjust the thermostats. (Doc. 74-9 at 13) But

the officers had personal space heaters and fans and wore large coats and boots with

heavy clothing. 7 (Doc. 74-10 at 94)

                                                          ttress, a fitted sheet, a second sheet, and

a blanket. (Doc. 74-10 at 45) The inmates were permitted to wash their sheets once a

month. (Doc. 74-10 at 111) The sheets had stains and holes in them. (Docs. 74-10 at 126;

74-18 at 33) There was mold in the dormitories, and water leaked onto beds in the

dormitories. 8                                               The mold was never cleaned while

Crawford was at Dixon Springs. (Doc. 74-10 at 127)

        Dixon Springs has a procedure for inmates to file grie

However, Crawford never filed a grievance. (Doc. 74-10 at 45) He claims that he did not

file a grievance because the officers would punish inmates who did so. (Doc. 74-10 at 116)

Tessman never filed a grievance for



7Barnard testified that he does not recall wearing a coat inside. (Doc. 74-8 at 31)
8Defendant Norman Suits, Superintendent of Dixons Springs, testified that there was a leak in the roof of
a common area of the administrative building but could not recall any leaks in the dormitories. (Doc. 74-5
at 1)

                                                    7
       Neither Crawford nor Tessman know any of the defendants except Barnard (Docs.

                                                   Barnard made him do excessive physical

exercise. (Doc. 74-18 at 58) He also described an incident that occurred during an exercise

session. While Tessman was running, Barnard punched or elbowed him in the side which

caused him to trip, fall, and hit his head on the side of the track.

suffered dizziness, blurred vision, a mild concussion, and was urinating blood for two

days. (Doc. 74-18 at 69) Barnard punished Crawford and other inmates by making them

stand or lie down outside in the cold, rain, and snow. (Doc. 74-17

withheld candy bars that Crawford and the other inmates had purchased from the

commissary until the inmates did additional exercise. (Doc. 74-17 at 101)

       Defendant Norman Suits was the Superintendent of Dixon Springs from August

2011 to October 2012. (Doc. 74-5 at 1) Suits main

to speak with staff and inmates and oversee the operation of the fac



recall any complaints about the food being spoiled or expired. (Doc. 80-4 at 14)

       Defendant Randy Davis was the Warden of Vienna Correctional Center from

December 2011 to June 2014 and had oversight of Dixon Springs. (Doc. 74-3 at 1) He



sanitation, speak with staff and inmates, address any raised concerns or make note of any

visible issues that required follow up, meet with the Superintendent of the facility, and

                                               serts that Dixon Springs was clean and well-

                                                  ances of excessive exercise or abuse by

                                              8
                       (Doc. 74-3 at 1)

       Defendant Ty Bates was Deputy Director of the Southern Region of IDOC from

December 2011 to June 2013 and was responsible for several facilities including Dixon

Springs. (Doc. 74-7) He would typically visit Dixon Springs about once a month. (Doc.

74-7) On his visits, Bates would walk through the facility and speak with the staff casually

but not about any institutional concerns. (Doc. 80-4 at 14) He also spoke with inmates

about their concerns. (Doc. 80-4 at 15) He observed prob

                                  ally a leak in the roof, and he




       Bates recalls inmates complaining to him about the food, specifically that they

were being served expired food and rotten

passed these concerns on to the warden or superintendent. (Doc. 80-4 at 21) He also

reported the food complaints to the state dietary manager. (Doc. 80-4 at 35) He also recalls

inmates complaining that there were too few bathrooms, that there was not enough time

to use them, and that they n                                        He also recalls complaints

about the building being drafty. (Doc. 80-4 at 27) He says that the warden and

superintendent would frequently tell him about needed repairs in the bathrooms and he

would try to get approval for those projects. (Doc. 80-4 at 25) Suits was the superintendent

who would be touring with him and Davis would be with them most of the time. (Doc.

                                 mplaints from the inmates about the clothing being old,

worn, and inadequate, but he does not reca

                                              9
       Defendant Salvador Godinez was the director of IDOC from 2011 to 2015. (Doc.

74-6 at 17) During that time, he visited Dixo

not remember any details of the conditions at Dixon Springs. (Doc. 74-6 at 24) Plaintiffs

concede that Suits, Davis, Bates, and Godinez were not employed by IDOC while

Crawford was at Dixon Springs and that                                    ainst them should

therefore be dismissed. (Doc. 80 at 5)

                                 II. LEGAL STANDARD

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014) (citing Fed. R. Civ. Proc.

56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of



                             Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained, and as required by Rule 56(

facts by examining the evidence in the light reasonably most favorable to the non-moving

party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

                                 Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th

                                              10
Cir. 2014).

       The Eighth Amendment prohibition on cruel and unusual punishment forbids the

unnecessary and wanton infliction of pain. See Rhodes v. Chapman, 452 U.S. 337, 346 (1981)

(citation omitted). To succeed on a claim related to conditions of confinement, a plaintiff

must establish both an objective and subjective element. See Grieveson v. Anderson, 538

F.3d 763, 775 (7th Cir. 2008). As to the objective element, a prisoner must establish that



                                                 Farmer v. Brennan, 511 U.S. 825, 834 (1994).

To do so, he must show that the conditions resulted in an unquestioned and serious

deprivation of basic human needs such as food, medical care, sanitation, or physical

safety. See Rhodes, 452 U.S. at 347. The Eighth Amendm

provide prisoners with more salubrious air, healthier food, or cleaner water than are

                                                       Carroll v. DeTella, 255 F.3d 470, 472

                                                 are required to make out a conditions-of-

                       Turner v. Miller, 301 F.3d 599, 603 (7th Cir. 2002) (citations and



                                                                           Johnson v. Pelker,

891 F.2d 136, 138 (7th Cir. 1989).

       The subjective component of a claim for unconstitutional conditions of

confinement requires demonstrating that a defendant had a culpable state of mind, that

is that a defendant acted with deliberate indifference to a substantial risk of serious harm

to the prisoner. See Farmer, 511 U.S. at 837, 842. While mere negligence does not amount

                                            11
to a constitutional violation, a plaintiff satisfies the deliberate indifference standard by



substantial risk of serious harm from the alleged unconstitutional conditions. See Farmer,

511 U.S. at 842; Davidson v. Cannon, 474 U.S. 344, 347-348 (1986). That is, prison officials



                                                        Anderson v. Morrison, 835 F.3d 681,

683 (7th Cir. 2016).

                                   III. DISCUSSION

       Plaintiffs have produced evidence sufficient to generate a genuine issue of material

fact regarding whether the conditions at Dixon Springs violated the objective component

of an Eighth Amendment conditions-of-confinement claim. Plaintiffs have also produced

evidence sufficient to generate genuine issues of material fact regarding the deliberate

indifference of Barnard, Suits, and Davis. Plaintiffs have not evidence that Bates or

Godinez was deliberately indifferent, however, so summary judgment is due to be

granted in favor of those two defendants.

A.     Objective Component

                                                 xon Springs, only one presents a plainly

inadequate condition: the lack of hygiene in the dormitory showers. See Gillis v. Litscher,

468 F.3d 488, 493 (7th Cir. 2006) (holding that a lack of sanitation can violate the Eighth

Amendment); Ramos v. Lamm, 639 F.2d 559, 568 (10th Cir. 1980) (holding that a prison

must provide adequate utilities, including plumbing). The shower drains are alleged to

have been consistently clogged for days at a time, resulting in several inches of standing

                                            12
water. Because the inmates had little time and few opportunities to use the bathroom,

they would sometimes urinate in the showers. As a result, Crawford, Tessman, and the

other inmates were forced to use showers filled with standing water and urine. Crawford

testified that these unhygienic conditions caused the fungal infections on his feet.

Whether this correlation is true is one for a trier of fact. The Court finds that Crawford

and Tessman have raised a triable Eighth Amendment claim concerning the conditions

in the showers.

       Crawford and Tessman have also described many other uncomfortable aspects of

life at Dixon Springs. However, none of these conditions can be said to violate the Eighth

Amendment. For example, courts have found that single incidents of exposing inmates

to cold weather for hours at a time does not constitute an Eighth Amendment claim. See,

e.g., Dixon v. Godinez, 114 F.3d 640, 643 (7th Cir. 1997); Dunn v. FNU Mitchell, No. 3:14-cv-

719, 2015 U.S. Dist. LEXIS 8549 (W.D.N.C. Jan. 26, 2015); Ray v. Schoo, No. CV 10-942, 2014



Crawford testified that he was forced to exercise in the cold sometimes, but he also

testified that workouts never lasted longer than an hour. And while he may have been

cold at night, he was always sleeping indoors in his dormitory bed. The conditions he

describes do not constitute the kind of prolonged, repeated exposure to extreme weather

that would violate the Eighth Amendment.

                                                  ood, even accepted as true, do not make



adequate food that is prepared and served under conditions which do not present an

                                             13
                                                                                    Smith v.

Dart, 803 F.3d 304, 312 (7th Cir. 2015) (quoting French v. Owens, 777 F.2d 1250, 1255 (7th

Cir. 1985)). Crawford testified that, although he was required to eat quickly, he received

three meals each day while at Dixon Springs. While Crawford undoubtedly experienced



evidence that the quantity of food he received was inadequate. Crawford also testified



but did not eat any. (Doc. 74-17 at 75) He also testified that he ate a danish after the food




that occurred on only one occasion. Id.

                              Id.



he reported his complaints about the either the food quantity or condition, nor did he

seek medical treatment for his single bout with diarrhea.



                                                  49) He was given a carton of expired or

spoiled milk but did not drink it. (Doc. 74-18 at 50) He did not vomit from the food

provided at Dixon Springs but did have diarrhea for four to five days after leaving the

program. (Doc. 74-18 at 54) While he did not testify specifically that the food there caused

his diarrhea, he stated that he

74-12 at 32) The quality of the food may not have met their culinary standards, but

                                             14
Crawford and Tessman fail to point to evidence that it was nutritionally inadequate or

that it presented an immediate danger to their health and well-being.



fitting clothes, intense exercise, and limited access to bathrooms certainly constitute

uncomfortable conditions but they are incidental to and a component of the boot camp

environment accepted by the Plaintiffs. As the manual and consent form make clear,

Dixon Springs is a military-style program designed to teach inmates discipline and

responsibility through an intense, demanding lifestyle. Inmates always have the option

of leaving Dixon Springs and returning to a traditional detention center. These conditions

also do not rise to the level of the extreme deprivations necessary to state an Eighth

Amendment claim. Under these facts, the Court finds that Plaintiffs have raised a triable

Eighth Amendment claim only as to the unhygienic conditions of the showers at Dixon

Springs.

B.     Subjective Component

       Plaintiffs have put forward no evidence showing that Godinez was aware of the

conditions of the showers at Dixon Springs. Godinez said that he visited Dixon Springs

while he was director of IDOC, but he could not recall any details of the conditions there.

Neither Crawford nor Tessman know Godinez or could testify that he observed the

conditions at Dixon Springs. Therefore, Plaintiffs have not satisfied the subjective



to be granted on the claims against him.

       Bates has admitted that he received complaints from inmates at Dixon Springs

                                            15
about the conditions there. He also testified that the warden and superintendent

frequently informed him that the bathrooms needed repairs, and he tried to get approval

                                                 taken to avert known risks will insulate a

prison official from Eighth Amendment liability, even if those measures proved

                Brown v. Ryker, No. 10-cv-397-MJR-SCW, 2012 U.S. Dist. LEXIS 80861, at

*10 (S.D. Ill. June 12, 2012) (citing Bagola v. Kindt, 131 F.3d 632, 646 (7th Cir. 1997)). Here,

the evidence shows that Bates took reasonable measures to report the issues brought to

his attention. And as he makes clear, it was difficult to obtain funding for capital

improvement projects, despite his best efforts. Plaintiffs have provided no evidence that



Accordingly, Plaintiffs have also failed to satisfy the subjective component vis-à-vis Bates,

and the motion for summary judgment is due to be granted on the claims against him.



refuge in Farmer

may conclude that a prison official knew of a substantial risk from the very facts that the

                      Bagola v. Kindt, 131 F.3d 632, 646 (7th Cir. 1977) (quoting Farmer v.

Brennan, 511 U.S. 825, 842 (1994)). Although both Suits and Davis assert that Dixon

                                                   insist that they walked the grounds every

day (Suits) or at least every month (Davis). Given the conditions of the showers at Dixon

Springs as sworn to by Crawford and Tessman, the unhygienic conditions described by

the plaintiffs would have been obvious to anyone who regularly toured the campus.

Further, Bates testified that Davis and Suits told him that the bathrooms needed repairs.

                                              16
Taking these facts in the light most favorable to Plaintiffs, the nonmovants, there is a

triable question of fact conc                                             dge of the shower conditions.

Per their own testimony, they did nothing about the complaints, because (they assert)

they never received or were aware of the complaints. As an officer, Barnard would have

had even more opportunities to observe any inadequate conditions in the bathrooms.

Although Davis, Suits, and Barnard deny

                                                                              Jackson v. Duckworth, 955

F.2d 21, 22 (7th Cir. 1992). Without more, the court cannot grant summary judgment for

Davis, Suits, or Barnard. 9

C.         Qualified Immunity



insofar as their conduct does not violate clearly established statutory or constitutional

                                                                           Pearson v. Callahan, 555 U.S.

                                                                                  the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties

                  Id.                                           hen she makes a decision that, even if

constitutionally        deficient,     reasonably         misapprehends     the    law   governing   the

                                          Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

           The qualified immunity test has two prongs: (1) whether the facts shown, taken in



9   Defendants concede that there is a triable issue of


                                                          17
conduct violated a constitutional right, and (2) whether the right at issue was clearly

established at the time of the alleged misconduct. See Pearson, 555 U.S. at 232. See also

Brosseau, 543 U.S. at 197; Wilson v. Layne

                                                y that every reasonable official would have

                                                            Dibble v. Quinn, 793 F.3d 803, 808

(7th Cir. 2015) (citing Reichle v. Howards, 566 U.S. 658, 664 (2012)). There need not be a case

                                                   have placed the statutory or constitutional

                            Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The right must be

                                                      Reichle, 566 U.S. at 664. Instead, it must

                                               of it are clear to a reasonable official. Id. That

                                  ve placed the statutory or constitutional question beyond

         Carroll v. Carmen, 135 S. Ct. 348, 350 (2014).

       For the reasons discussed above, taken in the light most favorable to Plaintiffs, the



However, there is a genuine issue of material fact as to whether Barnard, Suits, and Davis

                              to the condition of the showers at Dixon Springs. Further, as



established in this context. Therefore, qualified immunity is not available to Barnard,

Suits, and Davis at this stage.

                                     IV. CONCLUSION

                                                      for summary judgment (Doc. 73) is

                                              18
claims against Defendants Bates and Godinez.

Barnard, Suits, and Davis relative to the condition of the showers at Dixon Springs, the



directed to Barnard, Suits, and Davis, the motion for summary judgment is hereby

GRANTED. By separate order, the Court will set a status conference to discuss scheduling

matters. The parties shall be prepared to discuss trial dates and whether a settlement

conference would be fruitful. At the close of the case, the Clerk of Court shall enter

judgment in favor of Defendants Bates and Godinez.

       The Court wishes to remind Plaintiffs that litigation is often viewed as a series of

hurdles that Plaintiffs must clear to get to another hurdle. Summary Judgment is such a

hurdle, but it is a very low one for Plaintiffs to clear. Clearing the Summary Judgment

hurdle does not mean that Plaintiffs have won their case nor does it mean that they are

entitled to damages or other relief. As noted above, clearing the summary judgment

hurdle only requires the existence of a disputed fact material

trial, they will need to prove that the disputed fact did, in fact, occur as the Plaintiffs say

it occurred. Trial is the highest and most difficult of hurdles for any Plaintiff to clear.

       SO ORDERED.

       Dated: July 15, 2021


                                                          ______________________________
                                                          DAVID W. DUGAN
                                                          United States District Judge


                                              19
